Citation Nr: 0303826	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), to include a bilateral leg disorder, as 
secondary to residuals of compression fractures of thoracic 
vertebrae and injury to cervical vertebrae.

(The issue of entitlement to an increased (compensable) 
evaluation for hearing loss will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to January 
1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

As stated in the Reasons and Bases section of this decision, 
a claim that the grant of service connection for disabilities 
of the thoracic and cervical spine should be expanded to 
include leg disabilities is referred to the RO for 
appropriate action.

The Board is undertaking additional development on the issue 
of entitlement to an increased (compensable) evaluation for 
hearing loss pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing that issue.   


FINDINGS OF FACT

1.  Residuals of compression fractures of thoracic vertebrae 
and injury to cervical vertebrae did not cause the veteran's 
ALS.

2.  Residuals of compression fractures of thoracic vertebrae 
and injury to cervical vertebrae have aggravated the 
veteran's ALS.

3.  Pain and numbness of the lower extremities are not 
related to ALS.


CONCLUSION OF LAW

Residuals of compression fractures of thoracic vertebrae and 
injury to cervical vertebrae have aggravated ALS, and 
secondary service connection for the degree of such 
aggravation is warranted.  38 C.F.R. § 3.310(a) (2002); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
appeal, no further evidence is needed to substantiate the 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).  

The record reveals that, in February 1962 during active 
service, the veteran was injured in a motor vehicle 
accident.  At that time, he sustained compression 
fractures of T-7, T-8, and T-11 and loss of disc space 
between C4-5.  A rating decision in December 1963 granted 
entitlement to service connection for those disabilities.  
The veteran is seeking service connection for ALS as 
secondary to the spinal disabilities.

At a VA examination in August 1998, the veteran had signs 
and symptoms of ALS.  At a VA examination in February 
1999, diagnoses included ALS.  In June 1999, a private 
neurologist who was treating the veteran for ALS stated 
that, although there is no known etiology for ALS in its 
sporadic form, there is a strong concern that a prior 
history of electrical or physical trauma may contribute 
to the development of this neuromuscular disorder.  The 
private treating neurologist offered an opinion that 
trauma "may have played a precipitating role in the 
development of underlying motor neuron disease" in the 
veteran's case.

In November 2002, the Board requested that a specialist 
in neurology of the Veterans Health Administration (VHA) 
review the veteran's pertinent medical records in the 
claims file and offer an opinion on the following 
questions:

Is it more likely, less likely, or at least as likely 
as not that the veteran's ALS, diagnosed in the late 
1990s, was proximately due to or the result of (caused 
by) compression fractures of thoracic vertebrae and 
injury to cervical vertebrae sustained in February 
1962?  If your response to the first question is in the 
negative, have disorders of the thoracic and cervical 
vertebrae aggravated (increased the severity of the 
underlying disorder) the veteran's ALS?

The VHA specialist in neurology was requested to comment on 
the opinion of the private neurologist.

In December 2002, the VHA specialist in neurology reported as 
follows:  he had reviewed the veteran's medical records; it 
was his opinion that it was less likely that the veteran's 
ALS was proximately due to or the result of compressions 
fractures of thoracic vertebrae and injury to cervical 
vertebrae sustained in February 1962; he disagreed with the 
opinion of the private neurologist, because the medical 
literature shows that the overwhelming majority of patients 
who suffer spinal injuries even to the severe degree which 
the veteran did do not develop ALS; and he noted that the 
private neurologist had reported conferring with a physician 
who is a recognized authority on ALS but no statement by that 
physician was provided.

The VHA specialist in neurology reported further that it was 
his opinion that the veteran's severe service connected 
spinal injuries aggravated his later-developed ALS because of 
possible sub-clinical or asymptomatic damage to the brain or 
spinal cord.  He also noted, however, that, in May 1999, a VA 
neurologist had found that the veteran had probable L4-5 
lumbar radiculopathy associated with degenerative arthritis 
or compression radiculopathy related to the inservice injury.  
The VHA specialist stated that he agreed with the finding of 
the VA neurologist that the pain and numbness of the 
veteran's legs are more likely due to radicular compression 
than to ALS.  Finally, the VHA specialist reported that it 
was not possible to quantify the degree of aggravation of ALS 
by the service connected spinal disabilities.  He stated that 
ALS is a progressive and rapidly fatal disease even without 
any aggravating factors.

The Board finds that the opinion of the VHA specialist that 
compression fractures of thoracic vertebrae and injury to 
cervical vertebrae did not cause the veteran's ALS is 
entitled to greater weight than the opinion of the private 
neurologist, because the opinion of the VHA specialist was 
based on a review of what is known on this etiologic issue 
through studies reported in medical literature, as well as on 
review of the veteran's medical records.  The Board notes in 
this regard that the private neurologist did not provide an 
explanation of the process by which injuries in 1962 would 
have caused a disease first diagnosed in the late 1990s, over 
30 years later.  The Board, therefore, finds that the 
veteran's ALS is not proximately due to or the result of his 
service connected spinal disabilities.

With regard to secondary service connection by aggravation, 
the Board notes that the private neurologist was of the view 
that there is some relationship between the veteran's ALS and 
his spinal disabilities and the VHA specialist in neurology 
found that to some degree the veteran's ALS has likely been 
aggravated by the spinal disabilities.  The Board thus finds 
that the competent medical evidence of record supports a 
conclusion that service connected compression fractures of 
thoracic vertebrae and injury to cervical vertebrae have 
aggravated ALS, and secondary service connection will be 
granted on that basis.  Secondary service connection will not 
be granted for a bilateral leg disorder because the VA 
neurologist and the VHA specialist found that pain and 
numbness of the veteran's legs are likely due to his service 
connected spinal disabilities and not associated with ALS.  
To the extent that the veteran's current appeal raises a 
claim to expand the grant of service connection for the 
spinal disabilities to include leg disabilities, that matter 
has been referred to the RO for appropriate action in the 
Introduction of this decision.

For the reasons stated above, secondary service connection 
will be granted for the degree of aggravation of ALS 
attributable to residuals of fractures of thoracic vertebrae 
and injury to cervical vertebrae.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).  





ORDER

Service connection is granted for the degree of aggravation 
of ALS attributable to residuals of compression fractures of 
thoracic vertebrae and injury to cervical vertebrae.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

